            Case 1:20-cv-01625-CM Document 6 Filed 05/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DENNIS W. DELANEY,

                                Plaintiff,
                                                                 20-CV-1625 (CM)
                    -against-
                                                                CIVIL JUDGMENT
REPUBLICAN NATIONAL COMMITTEE,

                                Defendant.

         Pursuant to the order issued May 14, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for failure to comply with the

Court’s order.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court electronically notify Plaintiff of this

judgment by transmitting it to Plaintiff’s email address, dwdelaney@gmail.com.

         SO ORDERED.

Dated:     May 14, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
